Exhibit 10.1

CYBER DIGITAL, INC.

1997 STOCK INCENTIVE PLAN

(AMENDED NOVEMBER 30, 2007)

________________________

 

 

Table of Contents

     

Page

 

ARTICLE I

         

GENERAL

       

1.1

Purpose

1

1.2

Administration

1

1.3

Persons Eligible for Awards

1

1.4

Types of Awards Under Plan

2

1.5

Shares Available for Awards

2

1.6

Definitions of Certain Terms

2

       

ARTICLE II

         

AWARDS UNDER THE PLAN

       

2.1

Agreements Evidencing Awards

3

2.2

No Rights as a Shareholder

4

2.3

Grant of Stock Options, Stock Appreciation Rights and Dividend Equivalent Rights

4

2.4

Exercise of Options and Stock Appreciation Rights

5

2.5

Termination of Employment; Death

6

2.6

Grant of Restricted Stock

6

2.7

Grant of Restricted Stock Units

7

2.8

Other Stock-Based Awards

7

2.9

Grant of Dividend Equivalent Rights

7

2.10

Right of Recapture

7

       

ARTICLE III

         

MISCELLANEOUS

       

3.1

Amendment of the Plan; Modification of Awards

8

3.2

Tax Withholding

8

3.3

Restrictions

8

3.4

Nonassignability

9

3.5

Requirement of Notification of Election Under Section 83(b) of the Code

9

3.6

Requirement of Notification Upon Disqualifying Disposition Under Section 421(b)
of the Code

9

3.7

Change in Control

9

3.8

Right of Discharge Reserved

10

3.9

Nature of Payments

10

3.10

Non-Uniform Determinations

10

3.11

Other Payments or Awards

10

3.12

Section Headings

10

3.13

Effective Date and Term of Plan

10

3.14

Governing Law

11

_________________________

ARTICLE I



GENERAL

1.1 Purpose

The purpose of the Cyber Digital, Inc. 1997 Stock Incentive Plan (the "Plan") is
to provide for officers, other employees and directors of, and consultants to,
Cyber Digital, Inc. (the "Company") and its subsidiaries an incentive (a) to
enter into and remain in the service of the Company, (b) to enhance the
long-term performance of the Company, and (c) to acquire a proprietary interest
in the success of the Company.

1.2 Administration

1.2.1 Subject to Section 1.2.6, the Plan shall be administered by the Stock
Option Committee (the "Committee") of the board of directors of the Company (the
"Board"), which shall consist of not less than two directors. The members of the
Committee shall be appointed by, and serve at the pleasure of, the Board. To the
extent required for transactions under the Plan to qualify for the exemptions
available under Rule 16b-3 ("Rule 16b-3") promulgated under the Securities
Exchange Act of 1934 (the "1934 Act"), all actions relating to awards to persons
subject to Section 16 of the 1934 Act shall be taken by the Board unless each
person who serves on the Committee is a "non-employee director" within the
meaning of Rule 16b-3 or such actions are taken by a sub-committee of the
Committee (or the Board) comprised solely of "non-employee directors". To the
extent required for compensation realized from awards under the Plan to be
deductible by the Company pursuant to section 162(m) of the Internal Revenue
Code of 1986 (the "Code"), the members of the Committee shall be "outside
directors" within the meaning of section 162(m).

1.2.2 The Committee shall have the authority (a) to exercise all of the powers
granted to it under the Plan, (b) to construe, interpret and implement the Plan
and any Plan Agreements executed pursuant to Section 2.1, (c) to prescribe,
amend and rescind rules and regulations relating to the Plan, including rules
governing its own operations, (d) to make all determinations necessary or
advisable in administering the Plan, (e) to correct any defect, supply any
omission and reconcile any inconsistency in the Plan, and (f) to amend the Plan
to reflect changes in applicable law.

1.2.3 Actions of the Committee shall be taken by the vote of a majority of its
members. Any action may be taken by a written instrument signed by a majority of
the Committee members, and action so taken shall be fully as effective as if it
had been taken by a vote at a meeting.

1.2.4 The determination of the Committee on all matters relating to the Plan or
any Plan Agreement shall be final, binding and conclusive.

1.2.5 No member of the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any award thereunder.

1.2.6 Notwithstanding anything to the contrary contained herein: (a) until the
Board shall appoint the members of the Committee, the Plan shall be administered
by the Board; and (b) the Board may, in its sole discretion, at any time and
from time to time, grant awards or resolve to administer the Plan. In either of
the foregoing events, the Board shall have all of the authority and
responsibility granted to the Committee herein.

1.3 Persons Eligible for Awards

Awards under the Plan may be made to such directors, officers and other
employees of the Company and its subsidiaries (including prospective employees
conditioned on their becoming employees), and to such consultants to the Company
and its subsidiaries (collectively, "key persons") as the Committee shall in its
discretion select.

1.4 Types of Awards Under Plan

Awards may be made under the Plan in the form of (a) incentive stock options
(within the meaning of section 422 of the Code), (b) nonqualified stock options,
(c) stock appreciation rights, (d) dividend equivalent rights, (e) restricted
stock, (f) restricted stock units and (g) other stock-based awards, all as more
fully set forth in Article II. The term "award" means any of the foregoing. No
incentive stock option may be granted to a person who is not an employee of the
Company on the date of grant.

1.5 Shares Available for Awards

1.5.1 The total number of shares of common stock of the Company, par value
$.006667 per share ("Common Stock"), which may be transferred pursuant to awards
granted under the Plan shall not exceed 100,000,000 shares. Such shares may be
authorized but unissued Common Stock or authorized and issued Common Stock held
in the Company's treasury or acquired by the Company for the purposes of the
Plan. The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall bear a legend setting forth such restrictions
on transferability as may apply to such shares pursuant to the Plan.

1.5.2 The total number of shares of Common Stock with respect to which stock
options and stock appreciation rights may be granted to any one employee of the
Company or a subsidiary during any one- year period shall not exceed 3,000,000.

1.5.3 Subject to any required action by the shareholders of the Company, the
number of shares of Common Stock covered by each outstanding award, the number
of shares available for awards, the number of shares that may be subject to
awards to any one employee, and the price per share of Common Stock covered by
each such outstanding award shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an award.
After any adjustment made pursuant to this Section 1.5.3, the number of shares
subject to each outstanding award shall be rounded to the nearest whole number.

1.5.4 Except as provided in this Section 1.5 and in Section 2.3.8, there shall
be no limit on the number or the value of the shares of Common Stock that may be
subject to awards to any individual under the Plan.

1.6 Definitions of Certain Terms

1.6.1 The "Fair Market Value" of a share of Common Stock on any day shall be
determined as follows.

(a) If the principal market for the Common Stock (the "Market") is a national
securities exchange or the Nasdaq National Market, the last sale price or, if no
reported sales take place on the applicable date, the average of the high bid
and low asked price of Common Stock as reported for such Market on such date or,
if no such quotation is made on such date, on the next preceding day on which
there were quotations, provided that such quotations shall have been made within
the ten (10) business days preceding the applicable date;

(b) If the Market is the Nasdaq SmallCap Market, the OTC Bulletin Board or
another market, the average of the high bid and low asked price for Common Stock
on the applicable date, or, if no such quotations shall have been made on such
date, on the next preceding day on which there were quotations, provided that
such quotations shall have been made within the ten (10) business days preceding
the applicable date; or,

(c) In the event that neither paragraph (a) nor (b) shall apply, the Fair Market
Value of a share of Common Stock on any day shall be determined in good faith by
the Committee.

1.6.2 The term "incentive stock option" means an option that is intended to
qualify for special federal income tax treatment pursuant to sections 421 and
422 of the Code, as now constituted or subsequently amended, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
Plan Agreement. Any option that is not specifically designated as an incentive
stock option shall under no circumstances be considered an incentive stock
option. Any option that is not an incentive stock option is referred to herein
as a "nonqualified stock option."

1.6.3 The term "employment" means, in the case of a grantee of an award under
the Plan who is not an employee of the Company, the grantee's association with
the Company or a subsidiary as a director, consultant or otherwise.

1.6.4 A grantee shall be deemed to have a "termination of employment" upon
ceasing to be employed by the Company and all of its subsidiaries or by a
corporation assuming awards in a transaction to which section 425(a) of the Code
applies. The Committee may in its discretion determine (a) whether any leave of
absence constitutes a termination of employment for purposes of the Plan, (b)
the impact, if any, of any such leave of absence on awards theretofore made
under the Plan, and (c) when a change in a non-employee's association with the
Company constitutes a termination of employment for purposes of the Plan. The
Committee shall have the right to determine whether the termination of a
grantee's employment is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
action that is cause for dismissal. Such determinations of the Committee shall
be final, binding and conclusive.

1.6.5 The term "cause," when used in connection with termination of a grantee's
employment, shall have the meaning set forth in any then-effective employment
agreement between the grantee and the Company or a subsidiary thereof. In the
absence of such an employment agreement, "cause" means: (a) conviction of any
crime (whether or not involving the Company) constituting a felony in the
jurisdiction involved; (b) engaging in any substantiated act involving moral
turpitude; (c) engaging in any act which, in each case, subjects, or if
generally known would subject, the Company to public ridicule or embarrassment;
(d) material violation of the Company's policies, including, without limitation,
those relating to sexual harassment or the disclosure or misuse of confidential
information; or (e) serious neglect or misconduct in the performance of the
grantee's duties for the Company or a subsidiary or willful or repeated failure
or refusal to perform such duties; in each case as determined by the Committee,
which determination shall be final, binding and conclusive.

ARTICLE II

AWARDS UNDER THE PLAN

2.1 Agreements Evidencing Awards

Each award granted under the Plan (except an award of unrestricted stock) shall
be evidenced by a written agreement ("Plan Agreement") which shall contain such
provisions as the Committee in its discretion deems necessary or desirable. Such
provisions may include, without limitation, a requirement that the grantee
become a party to a shareholders' agreement with respect to any shares of Common
Stock acquired pursuant to the award, a requirement that the grantee acknowledge
that such shares are acquired for investment purposes only, and a right of first
refusal exercisable by the Company in the event that the grantee wishes to
transfer any such shares. By accepting an award pursuant to the Plan, a grantee
thereby agrees that the award shall be subject to all of the terms and
provisions of the Plan and the applicable Plan Agreement.

2.2 No Rights as a Shareholder

No grantee of an option or stock appreciation right (or other person having the
right to exercise such award) shall have any of the rights of a shareholder of
the Company with respect to shares subject to such award until the issuance of a
stock certificate to such person for such shares. Except as otherwise provided
in Section 1.5.3, no adjustment shall be made for dividends, distributions or
other rights (whether ordinary or extraordinary, and whether in cash, securities
or other property) for which the record date is prior to the date such stock
certificate is issued.

2.3 Grant of Stock Options, Stock Appreciation Rights and Dividend Equivalent
Rights

2.3.1 The Committee may grant incentive stock options and nonqualified stock
options (collectively, "options") to purchase shares of Common Stock from the
Company, to such key persons, in such amounts and subject to such terms and
conditions, as the Committee shall determine in its discretion, subject to the
provisions of the Plan.

2.3.2 The Committee may grant stock appreciation rights to such key persons, in
such amounts and subject to such terms and conditions, as the Committee shall
determine in its discretion, subject to the provisions of the Plan. Stock
appreciation rights may be granted in connection with all or any part of, or
independently of, any option granted under the Plan. A stock appreciation right
granted in connection with a nonqualified stock option may be granted at or
after the time of grant of such option. A stock appreciation right granted in
connection with an incentive stock option may be granted only at the time of
grant of such option.

2.3.3 The grantee of a stock appreciation right shall have the right, subject to
the terms of the Plan and the applicable Plan Agreement, to receive from the
Company an amount equal to (a) the excess of the Fair Market Value of a share of
Common Stock on the date of exercise of the stock appreciation right over (b)
the exercise price of such right as set forth in the Plan Agreement (or over the
option exercise price if the stock appreciation right is granted in connection
with an option), multiplied by (c) the number of shares with respect to which
the stock appreciation right is exercised. Payment upon exercise of a stock
appreciation right shall be in cash or in shares of Common Stock (valued at
their Fair Market Value on the date of exercise of the stock appreciation right)
or both, all as the Committee shall determine in its discretion. Upon the
exercise of a stock appreciation right granted in connection with an option, the
number of shares subject to the option shall be correspondingly reduced by the
number of shares with respect to which the stock appreciation right is
exercised. Upon the exercise of an option in connection with which a stock
appreciation right has been granted, the number of shares subject to the stock
appreciation right shall be correspondingly reduced by the number of shares with
respect to which the option is exercised.

2.3.4 Each Plan Agreement with respect to an option shall set forth the amount
(the "option exercise price") payable by the grantee to the Company upon
exercise of the option evidenced thereby. The option exercise price per share
shall be determined by the Committee in its discretion; provided, however, that
the option exercise price of an incentive stock option shall be at least 100% of
the Fair Market Value of a share of Common Stock on the date the option is
granted, and provided further that in no event shall the option exercise price
be less than the par value of a share of Common Stock.

2.3.5 Each Plan Agreement with respect to an option or stock appreciation right
shall set forth the periods during which the award evidenced thereby shall be
exercisable, whether in whole or in part. Such periods shall be determined by
the Committee in its discretion; provided, however, that no incentive stock
option (or a stock appreciation right granted in connection with an incentive
stock option) shall be exercisable more than 10 years after the date of grant.

2.3.6 The Committee may in its discretion include in any Plan Agreement with
respect to an option (the "original option") a provision that an additional
option (the "additional option") shall be granted to any grantee who, pursuant
to Section 2.4.3(b), delivers shares of Common Stock in partial or full payment
of the exercise price of the original option. The additional option shall be for
a number of shares of Common Stock equal to the number thus delivered, shall
have an exercise price equal to the Fair Market Value of a share of Common Stock
on the date of exercise of the original option, and shall have an expiration
date no later than the expiration date of the original option. In the event that
a Plan Agreement provides for the grant of an additional option, such Agreement
shall also provide that the exercise price of the original option be no less
than the Fair Market Value of a share of Common Stock on its date of grant, and
that any shares that are delivered pursuant to Section 2.4.3(b) in payment of
such exercise price shall have been held for at least six months.

2.3.7 To the extent that the aggregate Fair Market Value (determined as of the
time the option is granted) of the stock with respect to which incentive stock
options granted under this Plan and all other plans of the Company and any
subsidiary are first exercisable by any employee during any calendar year shall
exceed the maximum limit (currently, $100,000), if any, imposed from time to
time under section 422 of the Code, such options shall be treated as
nonqualified stock options.

2.3.8 Notwithstanding the provisions of Sections 2.3.4 and 2.3.5, to the extent
required under section 422 of the Code, an incentive stock option may not be
granted under the Plan to an individual who, at the time the option is granted,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of his employer corporation or of its parent or subsidiary
corporations (as such ownership may be determined for purposes of section
422(b)(6) of the Code) unless (a) at the time such incentive stock option is
granted the option exercise price is at least 110% of the Fair Market Value of
the shares subject thereto and (b) the incentive stock option by its terms is
not exercisable after the expiration of 5 years from the date it is granted.

2.4 Exercise of Options and Stock Appreciation Rights

Subject to the provisions of this Article II, each option or stock appreciation
right granted under the Plan shall be exercisable as follows:

2.4.1 Unless the applicable Plan Agreement otherwise provides, an option or
stock appreciation right shall become exercisable in four substantially equal
installments, on each of the first, second, third and fourth anniversaries of
the date of grant, and each installment, once it becomes exercisable, shall
remain exercisable until expiration, cancellation or termination of the award.

2.4.2 Unless the applicable Plan Agreement otherwise provides, an option or
stock appreciation right may be exercised from time to time as to all or part of
the shares as to which such award is then exercisable (but, in any event, only
for whole shares). A stock appreciation right granted in connection with an
option may be exercised at any time when, and to the same extent that, the
related option may be exercised. An option or stock appreciation right shall be
exercised by the filing of a written notice with the Company, on such form and
in such manner as the Committee shall prescribe.

2.4.3 Any written notice of exercise of an option shall be accompanied by
payment for the shares being purchased. Such payment shall be made: (a) by
certified or official bank check (or the equivalent thereof acceptable to the
Company) for the full option exercise price; or (b) unless the applicable Plan
Agreement provides otherwise, by delivery of shares of Common Stock acquired at
least six months prior to the option exercise date and having a Fair Market
Value (determined as of the exercise date) equal to all or part of the option
exercise price and a certified or official bank check (or the equivalent thereof
acceptable to the Company) for any remaining portion of the full option exercise
price; or (c) at the discretion of the Committee and to the extent permitted by
law, by such other provision as the Committee may from time to time prescribe.

2.4.4 Promptly after receiving payment of the full option exercise price, or
after receiving notice of the exercise of a stock appreciation right for which
payment will be made partly or entirely in shares, the Company shall, subject to
the provisions of Section 3.3 (relating to certain restrictions), deliver to the
grantee or to such other person as may then have the right to exercise the
award, a certificate or certificates for the shares of Common Stock for which
the award has been exercised. If the method of payment employed upon option
exercise so requires, and if applicable law permits, an optionee may direct the
Company to deliver the certificate(s) to the optionee's stockbroker.

2.5 Termination of Employment; Death

2.5.1 Except to the extent otherwise provided in Section 2.5.2 or 2.5.3 or in
the applicable Plan Agreement, all options and stock appreciation rights not
theretofore exercised shall terminate upon termination of the grantee's
employment for any reason (including death).

2.5.2 If a grantee's employment terminates for any reason other than death or
dismissal for cause, the grantee may exercise any outstanding option or stock
appreciation right on the following terms and conditions: (a) exercise may be
made only to the extent that the grantee was entitled to exercise the award on
the date of employment termination; and (b) exercise must occur within three
months after employment terminates, except that the three-month period shall be
increased to one year if the termination is by reason of disability, but in no
event after the expiration date of the award as set forth in the Plan Agreement.
In the case of an incentive stock option, the term "disability" for purposes of
the preceding sentence shall have the meaning given to it by section 422(c)(7)
of the Code.

2.5.3 If a grantee dies while employed by the Company or any subsidiary, or
after employment termination but during the period in which the grantee's awards
are exercisable pursuant to Section 2.5.2, any outstanding option or stock
appreciation right shall be exercisable on the following terms and conditions:
(a) exercise may be made only to the extent that the grantee was entitled to
exercise the award on the date of death; and (b) exercise must occur by the
earlier of the first anniversary of the grantee's death or the expiration date
of the award. Any such exercise of an award following a grantee's death shall be
made only by the grantee's executor or administrator, unless the grantee's will
specifically disposes of such award, in which case such exercise shall be made
only by the recipient of such specific disposition. If a grantee's personal
representative or the recipient of a specific disposition under the grantee's
will shall be entitled to exercise any award pursuant to the preceding sentence,
such representative or recipient shall be bound by all the terms and conditions
of the Plan and the applicable Plan Agreement which would have applied to the
grantee including, without limitation, the provisions of Sections 3.3 and 3.7
hereof.

2.6 Grant of Restricted Stock

2.6.1 The Committee may grant restricted shares of Common Stock to such key
persons, in such amounts, and subject to such terms and conditions as the
Committee shall determine in its discretion, subject to the provisions of the
Plan. Restricted stock awards may be made independently of or in connection with
any other award under the Plan. A grantee of a restricted stock award shall have
no rights with respect to such award unless such grantee accepts the award
within such period as the Committee shall specify by executing a Plan Agreement
in such form as the Committee shall determine and, if the Committee shall so
require, makes payment to the Company by certified or official bank check (or
the equivalent thereof acceptable to the Company) in such amount as the
Committee may determine.

2.6.2 Promptly after a grantee accepts a restricted stock award, the Company
shall issue in the grantee's name a certificate or certificates for the shares
of Common Stock covered by the award. Upon the issuance of such certificate(s),
the grantee shall have the rights of a shareholder with respect to the
restricted stock, subject to the nontransferability restrictions and Company
repurchase rights described in Sections 2.6.4 and 2.6.5 and to such other
restrictions and conditions as the Committee in its discretion may include in
the applicable Plan Agreement.

2.6.3 Unless the Committee shall otherwise determine, any certificate issued
evidencing shares of restricted stock shall remain in the possession of the
Company until such shares are free of any restrictions specified in the
applicable Plan Agreement.

2.6.4 Shares of restricted stock may not be sold, assigned, transferred, pledged
or otherwise encumbered or disposed of except as specifically provided in this
Plan or the applicable Plan Agreement. The Committee at the time of grant shall
specify the date or dates (which may depend upon or be related to the attainment
of performance goals and other conditions) on which the nontransferability of
the restricted stock shall lapse. Unless the applicable Plan Agreement provides
otherwise, additional shares of Common Stock or other property distributed to
the grantee in respect of shares of restricted stock, as dividends or otherwise,
shall be subject to the same restrictions applicable to such restricted stock.

2.6.5 During the 90 days following termination of the grantee's employment for
any reason, the Company shall have the right to require the return of any shares
to which restrictions on transferability apply, in exchange for which the
Company shall repay to the grantee (or the grantee's estate) any amount paid by
the grantee for such shares.

2.7 Grant of Restricted Stock Units

2.7.1 The Committee may grant awards of restricted stock units to such key
persons, in such amounts, and subject to such terms and conditions as the
Committee shall determine in its discretion, subject to the provisions of the
Plan. Restricted stock units may be awarded independently of or in connection
with any other award under the Plan.

2.7.2 At the time of grant, the Committee shall specify the date or dates on
which the restricted stock units shall become fully vested and nonforfeitable,
and may specify such conditions to vesting as it deems appropriate. In the event
of the termination of the grantee's employment by the Company and its
subsidiaries for any reason, restricted stock units that have not become
nonforfeitable shall be forfeited and cancelled. The Committee at any time may
accelerate vesting dates and otherwise waive or amend any conditions of an award
of restricted stock units.

2.7.3 At the time of grant, the Committee shall specify the maturity date
applicable to each grant of restricted stock units, which may be determined at
the election of the grantee. Such date may be later than the vesting date or
dates of the award. On the maturity date, the Company shall transfer to the
grantee one unrestricted, fully transferable share of Common Stock for each
restricted stock unit scheduled to be paid out on such date and not previously
forfeited. The Committee shall specify the purchase price, if any, to be paid by
the grantee to the Company for such shares of Common Stock.

2.8 Other Stock-Based Awards

The Board may authorize other types of stock-based awards (including the grant
of unrestricted shares), which the Committee may grant to such key persons, and
in such amounts and subject to such terms and conditions, as the Committee shall
in its discretion determine, subject to the provisions of the Plan. Such awards
may entail the transfer of actual shares of Common Stock to Plan participants,
or payment in cash or otherwise of amounts based on the value of shares of
Common Stock.

2.9 Grant of Dividend Equivalent Rights

The Committee may in its discretion include in the Plan Agreement with respect
to any award a dividend equivalent right entitling the grantee to receive
amounts equal to the ordinary dividends that would be paid, during the time such
award is outstanding and unexercised, on the shares of Common Stock covered by
such award if such shares were then outstanding. In the event such a provision
is included in a Plan Agreement, the Committee shall determine whether such
payments shall be made in cash, in shares of Common Stock or in another form,
whether they shall be conditioned upon the exercise of the award to which they
relate, the time or times at which they shall be made, and such other terms and
conditions as the Committee shall deem appropriate.

2.10 Right of Recapture

If at any time within one year after the date on which a participant exercises
an option or stock appreciation right, or on which restricted stock vests, or
which is the maturity date of restricted stock units, or on which income is
realized by a participant in connection with any other stock-based award (each
of which events is a "Realization Event"), the participant (a) is terminated for
cause or (b) engages in any activity determined in the discretion of the
Committee to be in competition with any activity of the Company, or otherwise
inimical, contrary or harmful to the interests of the Company (including, but
not limited to, accepting employment with or serving as a consultant, adviser or
in any other capacity to an entity that is in competition with or acting against
the interests of the Company), then any gain ("Gain") realized by the
participant from the Realization Event shall be paid by the participant to the
Company upon notice from the Company. Such Gain shall be determined as of the
date of the Realization Event, without regard to any subsequent change in the
Fair Market Value of a share of Common Stock. The Company shall have the right
to offset such Gain against any amounts otherwise owed to the participant by the
Company (whether as wages, vacation pay, or pursuant to any benefit plan or
other compensatory arrangement).

ARTICLE III

MISCELLANEOUS

3.1 Amendment of the Plan; Modification of Awards

3.1.1 The Board may from time to time suspend, discontinue, revise or amend the
Plan in any respect whatsoever, except that no such amendment shall materially
impair any rights or materially increase any obligations under any award
theretofore made under the Plan without the consent of the grantee (or, after
the grantee's death, the person having the right to exercise the award). For
purposes of this Section 3.1, any action of the Board or the Committee that
alters or affects the tax treatment of any award shall not be considered to
materially impair any rights of any grantee.

3.1.2 Shareholder approval of any amendment shall be obtained to the extent
necessary to comply with section 422 of the Code (relating to incentive stock
options) or other applicable law or regulation.

3.1.3 The Committee may amend any outstanding Plan Agreement, including, without
limitation, by amendment which would accelerate the time or times at which the
award becomes unrestricted or may be exercised, or waive or amend any goals,
restrictions or conditions set forth in the Agreement. However, any such
amendment (other than an amendment pursuant to Section 3.7.2, relating to change
in control) that materially impairs the rights or materially increases the
obligations of a grantee under an outstanding award shall be made only with the
consent of the grantee (or, upon the grantee's death, the person having the
right to exercise the award).

3.2 Tax Withholding

3.2.1 As a condition to the receipt of any shares of Common Stock pursuant to
any award or the lifting of restrictions on any award, or in connection with any
other event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company relating to an award (including, without
limitation, FICA tax), the Company shall be entitled to require that the grantee
remit to the Company an amount sufficient in the opinion of the Company to
satisfy such withholding obligation.

3.2.2 If the event giving rise to the withholding obligation is a transfer of
shares of Common Stock, then, unless otherwise specified in the applicable Plan
Agreement, the grantee may satisfy the withholding obligation imposed under
Section 3.2.1 by electing to have the Company withhold shares of Common Stock
having a Fair Market Value equal to the amount of tax to be withheld. For this
purpose, Fair Market Value shall be determined as of the date on which the
amount of tax to be withheld is determined (and any fractional share amount
shall be settled in cash).

3.3 Restrictions

3.3.1 If the Committee shall at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any award under the Plan, the issuance or
purchase of shares or other rights thereunder, or the taking of any other action
thereunder (each such action being hereinafter referred to as a "plan action"),
then such plan action shall not be taken, in whole or in part, unless and until
such consent shall have been effected or obtained to the full satisfaction of
the Committee.

3.3.2 The term "consent" as used herein with respect to any plan action means
(a) any and all listings, registrations or qualifications in respect thereof
upon any securities exchange or under any federal, state or local law, rule or
regulation, (b) any and all written agreements and representations by the
grantee with respect to the disposition of shares, or with respect to any other
matter, which the Committee shall deem necessary or desirable to comply with the
terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made and (c) any and all consents, clearances and approvals in
respect of a plan action by any governmental or other regulatory bodies.

3.4 Nonassignability

Except to the extent otherwise provided in the applicable Plan Agreement, no
award or right granted to any person under the Plan shall be assignable or
transferable other than by will or by the laws of descent and distribution, and
all such awards and rights shall be exercisable during the life of the grantee
only by the grantee or the grantee's legal representative.

3.5 Requirement of Notification of Election Under Section 83(b) of the Code

If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (that is, an election to include in gross income in the year of transfer
the amounts specified in section 83(b)), such grantee shall notify the Company
of such election within 10 days of filing notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under the authority of Code section 83(b).

3.6 Requirement of Notification Upon Disqualifying Disposition Under Section
421(b) of the Code

If any grantee shall make any disposition of shares of Common Stock issued
pursuant to the exercise of an incentive stock option under the circumstances
described in section 421(b) of the Code (relating to certain disqualifying
dispositions), such grantee shall notify the Company of such disposition within
10 days thereof.

3.7 Change in Control

3.7.1 For purposes of this Section 3.7, a "Change In Control" shall be deemed to
have occurred upon the happening of any of the following events:

(a) any "person," including a "group," as such terms are defined in Sections
13(d) and 14(d) of the 1934 Act and the rules promulgated thereunder, becomes
the beneficial owner, directly or indirectly, whether by purchase or acquisition
or agreement to act in concert or otherwise, of 10% or more of the outstanding
shares of Common Stock of the Company;

(b) a cash tender or exchange offer for 10% or more of the outstanding shares of
Common Stock of the Company is commenced;

(c) the shareholders of the Company approve an agreement to merge, consolidate,
liquidate, or sell all or substantially all of the assets of the Company; or

(d) two or more directors are elected to the Board without having previously
been nominated and approved by the members of the Board incumbent on the day
immediately preceding such election.

3.7.2 Upon the happening of a change in control:

(a) notwithstanding any other provision of this Plan, any option or stock
appreciation right then outstanding whose date of grant was at least one year
prior to the date of the Change in Control shall become fully vested and
immediately exercisable upon the subsequent termination of employment of the
grantee by the Company or its successors without cause unless the applicable
Plan Agreement expressly provides otherwise;

(b) to the fullest extent permitted by law, the Committee may, in its sole
discretion, amend any Plan Agreement in such manner as it deems appropriate,
including, without limitation, by amendments that advance the dates upon which
any or all outstanding awards of any type shall terminate.

3.7.3 Whenever deemed appropriate by the Committee, any action referred to in
Section 3.7.2(b) may be made conditional upon the consummation of the applicable
Change in Control transaction.

3.8 Right of Discharge Reserved

Nothing in the Plan or in any Plan Agreement shall confer upon any grantee the
right to continue in the employ of the Company or affect any right which the
Company may have to terminate such employment.

3.9 Nature of Payments

3.9.1 Any and all grants of awards and issuances of shares of Common Stock under
the Plan shall be in consideration of services performed for the Company by the
grantee.

3.9.2 All such grants and issuances shall constitute a special incentive payment
to the grantee and shall not be taken into account in computing the amount of
salary or compensation of the grantee for the purpose of determining any
benefits under any pension, retirement, profit-sharing, bonus, life insurance or
other benefit plan of the Company or under any agreement between the Company and
the grantee, unless such plan or agreement specifically provides otherwise.

3.10 Non-Uniform Determinations

The Committee's determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations,
and to enter into non-uniform and selective Plan agreements, as to (a) the
persons to receive awards under the Plan, (b) the terms and provisions of awards
under the Plan, and (c) the treatment of leaves of absence pursuant to Section
1.6.4.

3.11 Other Payments or Awards

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

3.12 Section Headings

The section headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of the sections.

3.13 Effective Date and Term of Plan

3.13.1 The Plan was adopted by the Board on August 4, 1997, and approved by the
Company's shareholders on November 7, 1997. The Plan was amended by the Board on
September 25, 2007, and approved by the Company's shareholders on November 30,
2007. All awards under the Plan prior to such shareholder approval are subject
in their entirety to such approval. If such approval is not obtained prior to
the first anniversary of the date of adoption of the Plan, the Plan and all
awards thereunder shall terminate on that date.

3.13.2 Unless sooner terminated by the Board, the provisions of the Plan
respecting the grant of incentive stock options shall terminate on the day
before the tenth anniversary of the adoption of the Plan by the Board, and no
incentive stock option awards shall thereafter be made under the Plan. All
awards made under the Plan prior to its termination shall remain in effect until
such awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Plan Agreements.

3.14 Governing Law

All rights and obligations under the Plan shall be construed and interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.